DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 10/29/2021.  Claims 1-10 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Hales on 11/1/2021.

4.	The application has been amended as follows:
Cancel claims 11 and 12.
Allowable Subject Matter

5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Lindenmuth et al. (US 2015/0147502).
Lindenmuth et al. disclose an aqueous based blend composition comprising an aqueous polyolefin dispersion comprising the melt blending product of one or more 
 Thus, Lindenmuth et al. do not teach or fairly suggest the claimed curable composition comprising from 70 to 99% by dry weight based on total dry weight of the curable composition, an acrylic emulsion component, and from 1 to 30% by dry weight based on the total dry weight of the curable composition, a polyolefin emulsion component prepared by emulsifying a polycarboxylic-compound functionalized polyolefin starting material.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762